Case 1:18-cv-01842-JPH-MPB Document 38 Filed 01/28/19 Page 1 of 2 PageID #: 115



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

    SAMANTHA ADAMS on Behalf of                  )
    Herself and All Others Similarly Situated,   )        Collective Action
                                                 )
           Plaintiffs,                           )
                                                 )
           vs.                                   )       CAUSE NO. 1:18-cv-1842 JPH-MPB
                                                 )
    USA HALLOWEEN PLANET, INC.,                  )
    TODD DENNING and TIM LEE,                    )
                                                 )
           Defendants.                           )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

           Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiff, Samantha Adams (“Plaintiff”),

    and Defendants, USA Halloween Planet, LLC, Todd Denning and Tim Lee

    (“Defendants”), respectfully file this joint stipulation of dismissal of Plaintiff’s

    Complaint, with prejudice, each party bearing its own fees and costs.

           Respectfully submitted this 28th day of January, 2019.

    WELDY LAW                                        SPAHR LAW OFFICE, LLC
    Counsel for Samantha Adams                       Counsel for Defendants

    /s/ Ronald E. Weldy                              /s/ Ryan M. Spahr
    Ronald E. Weldy                                  Ryan M. Spahr (30867-02)
    WELDY LAW                                        Spahr Law Office, LLC
    8383 Craig Street                                6500 Westfield Boulevard
    Suite 330                                        Indianapolis, IN 46220
    Indianapolis, IN 46250                           Phone: (317) 475-4524
    Phone: (317) 842-6600                            Fax: (317) 259-1234
    Fax:(317) 288-4013                               Email: rspahr@broadrippleattorneys.com
    Email: (rweldy@weldylegal.com)
Case 1:18-cv-01842-JPH-MPB Document 38 Filed 01/28/19 Page 2 of 2 PageID #: 116



                                        OLSON LAW OFFICE, LLC
                                        Counsel for Defendants

                                        /s/ Eric J. Olson
                                        Eric J. Olson (24050-49)
                                        Olson Law Office, LLC
                                        6500 Westfield Boulevard
                                        Indianapolis, IN 46220
                                        Phone: (317) 475-4522
                                        Fax: (317) 259-1234
                                        Email: ej@broadrippleattorneys.com
